Citation Nr: 1425895	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cognitive disorder claimed as due to a traumatic brain injury (TBI), and/or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran had active service from April 1944 to May 1946 and from August 1950 to December 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a hearing before the Board on his January 2010 VA Form 9.  However, in a December 2011 statement, the Veteran, through his fiduciary, stated that he would not be able to attend the scheduled December 2011 hearing and requested that his appeal proceed.  The Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).  

This issue was remanded by the Board for further development in February 2012, December 2012, May 2013, and September 2013.  The Board is satisfied there was substantial compliance with its' remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's cognitive disorder is not related to his military service, including an in service head injury; and is not related to a service-connected disability including posttraumatic stress disorder (PTSD) with major depression.

CONCLUSION OF LAW

A cognitive disorder, was not incurred in or aggravated by active military service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in May 2008 and January 2013 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims on a direct and secondary basis.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  
In regard to the duty to assist, the Veteran was afforded a VA examination in April 2012.  Addendum opinions were provided in January, August and October 2013 and April 2014.  The April 2014 clinician reviewed the case file and provided a medical opinion, along with supporting rationale.  Therefore, the Board finds that the medical opinion was adequate for adjudication purposes.  

The Veteran's service treatment records and VA treatment records have been obtained and considered.  It is noted that requests were made to obtain the Veteran's Social Security Administration (SSA) records and treatment records from Long Beach VA Medical Center.  Responses from both entities indicated that the records were unavailable and the Veteran was provided requisite notice under 38 C.F.R. 
§ 3.159(c) of his right to produce the outstanding documents.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran claims that he has a current cognitive disorder that was either due to a traumatic brain injury (TBI) that he sustained in service, and/or that it was caused by or has been aggravated by his service-connected psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) with major depressive disorder.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the record reflects competent and credible evidence of a current disability - namely dementia.  See June 2008 Neuropsychology Consultation. 

Next, there is evidence of an in-service injury.  Specifically, the Veteran's service treatment records reveal that he injured his head in April 1946 while climbing through a hatch.  The Veteran grasped for the hatch to support himself, however, as the hatch was not secured it closed, striking the Veteran in the forehead.  The May 1946 separation examination report notes the head injury.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's dementia is not related to his in-service injury. 

At a March 2008 psychiatric geriatric clinic visit, the Veteran reported that his mother may have suffered from Alzheimer's disease.  He reported a history of heart surgery in June 2004 and his daughter, who accompanied him to the visit, indicated that since the surgery, the Veteran has been exhibiting mild short-term memory problems.  He was diagnosed with dementia, not otherwise specified, likely due to Alzheimer's disease, but rule out normal pressure hydrocephalus.  

At a June 2008 VA appointment, the Veteran reported the April 1946 in-service injury, but denied any cognitive sequelae following the incident.  The clinician opined that the etiology of the Veteran's cognitive impairment is "likely multidetermined."  Specifically, the clinician opined that "some aspects of the Veteran's profile are consistent with effects of [P]arkinsonism, involving frontal-subcortical circuitry (e.g., prominent executive dysfunction) and are not consistent with an Alzheimer's process given that he showed good retention for structured verbal material."  She also observed that "some aspects of his profile are consist[ent] with vascular effects with greater right hemisphere involvement, which is consistent with his history of a right brain stroke."  

A December 2008 neurology note indicates that the Veteran was diagnosed with Parkinson's disease with dementia based on his history of memory problems, functional impairment, tremors, and cogwheel rigidity.  

A January 2009 neurology consultation note indicates that the Veteran responded well to a medication for treatment of Parkinson's disease.  The Veteran reported that his memory was declining.  He was unable to use the computer; follow written instructions anymore; and forgets the topic in the middle of a conversation.   

In April 2014, a VA clinician opined that although the etiology of Lewy Body Dementia (DLB) is not fully understood by medicine, it is highly unlikely that the Veteran's DLB is related to brain trauma.  He noted that the Veteran likely suffered from mild TBI resulting from the April 1946 injury, but reasoned that there were no residual problems as a result of the April 1946 injury.  He further stated that "while [the Veteran] does have service-related mild TBI, his current cognitive disorder (dementia) is less likely than not (less than 50 percent probability) related to the mild TBI during service."  

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted for any claimed residuals of traumatic head injury.  The most competent and probative evidence of record does not etiologically link dementia to service or any incident therein, to include the documented April 1946 head injury.  As noted at the March 2008 psychiatric geriatric visit and by the April 2014 medical opinion, the Veteran did not demonstrate neurologic symptoms until many years following service and did not appear to have any residuals from the injury.   

To the extent that the Veteran asserts that his current symptoms or diagnosis is related to the head injury in service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms that occurred thereafter.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed cognitive disorder because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As discussed, the April 2014 VA clinician considered the Veteran's documented history, but ultimately concluded that the current cognitive disorder is not related to service, to include mild traumatic brain injury therein.  The Board finds the most probative evidence of record to be the opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his claimed cognitive disorder is related to service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, and provided an opinion supported by rationale.

As there is no evidence to support any finding of a nexus between service and any current cognitive disorder, entitlement to the benefit sought is not warranted.

Secondary Service Connection 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2013).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

VA treatment records in June and December 2008, and January and September 2009 indicate that the Veteran's cognitive disorder may be aggravated by his PTSD with major depressive disorder.  Specifically, a June 2008 neuropsychology visit note indicates that "the etiology of [the Veteran's] cognitive impairment is likely multidetermined . . . [w]hile his mood problems cannot fully account for his cognitive deficits, his current psychiatric status may be exacerbating his cognitive difficulties."  

The Board requested a medical opinion as to whether it is at least as likely as not that the Veteran's cognitive disorder has been permanently aggravated by the service-connected PTSD with major depressive disorder.  See September 2013 Board remand.  

The April 2014 clinician opined that "while PTSD can lead to pseudomemory problems, it would not be expected to have permanently aggravate[d] dementia."  He reasoned that the "memory [disturbance] from PTSD does not stem from a neurological problem and resolves once PTSD is treated; the DLB on the other hand is a progressive condition that marches on regardless of other factors."  He further noted that the Veteran's history of gainful employment in a managerial position for many years indicates that he had a good premorbid function which "makes the march slower than someone who did not have such a good premorbid function."

A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the April 2014 clinician considered the previously listed VA treatment records which indicated that there may be a connection between the Veteran's cognitive disorder and his service-connected PTSD.  However, the clinician found that the Veteran's service-connected PTSD does not aggravate the Veteran's cognitive disorder. 

Given that the Board has found the unfavorable April 2014 VA medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).



ORDER

Entitlement to service connection for a cognitive disorder claimed as due to a traumatic brain injury (TBI), and/or as secondary to a service-connected disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


